Pee Cueiam.
The defendant in this case was a witness on bis own behalf. The charge was of larceny of a watch. The defendant did not deny taking the watch, and the question at issue was the felonious intent. The defendant had picked up the owner of the watch from the ground in the public street where, as he testified, he was lying partly on his face. He raised him up and tried to have him stand on his feet. He was then asked by his counsel “ Why did you do that ? ” This was objected to “ as permitting the defendant to make his own defence,” and ruled out. This was error. The purpose in permitting the defendant to testify on his own behalf is precisely this: to permit him to make his own defence. Further explanations by him were cut off by the like objections.
Other questions are raised not likely to come up on another trial, and we do not consider them. One may be mentioned, however, namely, whether the prosecution is under obligation to produce on the trial every person named as a witness on the information. We think not. ,.